  Case 8:19-cv-01506-EAK-JSS Document 1 Filed 06/21/19 Page 1 of 8 PageID 1



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 WOLFGANG KRUTZLER and
 VIRGINIA ALANE ROGERS,

                        Plaintiffs,              Case No. _______________________

 vs.

 MCLAREN AUTOMOTIVE, INC.,

                       Defendant.
                                            /


                             DEFENDANT'S NOTICE OF REMOVAL

       1.      Defendant McLaren Automotive, Inc. ("MAI") files this Notice of Removal

pursuant to 28 U.S.C. §§ 1441 and 1446, and in support thereof, states:

                                      I. INTRODUCTION

       2.      This case is removable because all proper parties to this litigation are citizens of

different states and the matter in controversy exceeds $75,000.00.

       3.      This case is also removable because the Court has original jurisdiction pursuant to

15 U.S.C. §§ 2310(d)(1) and 2310(d)(3) because the State Court Lawsuit alleges a breach of

warranty action under the federal Magnuson Moss Warranty Act and the matter in controversy is

at least $50,000.00.

                           II. COMMENCEMENT AND SERVICE

       4.      The underlying lawsuit was commenced on May 16, 2019, when Plaintiffs filed

their Complaint in the Sarasota County Circuit Court, Florida, Case No. 2019CA002677NC, styled
     Case 8:19-cv-01506-EAK-JSS Document 1 Filed 06/21/19 Page 2 of 8 PageID 2




Wolfgang Krutzler and Virginia Alane Rogers v. McLaren Automotive, Inc. (the "State Court

Lawsuit").1 MAI first received the Complaint on June 4, 2019.2

           5.       This Notice of Removal is filed within thirty days of MAI's receipt of the

Complaint. Thus, this Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b). This

Notice of Removal is also filed within one year of the commencement of this action and is thus

timely pursuant to 28 U.S.C. § 1446(c).

                                   III. GROUNDS FOR REMOVAL

           6.       MAI is entitled to remove the State Court Lawsuit to this Court pursuant to 28

U.S.C. §§ 1332, 1441, and 1446 because the State Court Lawsuit is a civil action involving an

amount in controversy exceeding $75,000.00 between parties with diverse citizenship.

           7.        McLaren is also entitled to remove the State Court Lawsuit to this Court pursuant

to 28 U.S.C. §§ 1331, 1441, and 1446 because the Court has original jurisdiction pursuant to 15

U.S.C. §§ 2310(d)(1) and 2310(d)(3) because the State Court Lawsuit alleges a breach of warranty

action under the federal Magnuson-Moss Warranty Act and the matter in controversy is at least

$50,000.00.

                                  IV. DIVERSITY OF CITIZENSHIP

           8.       This is an action with complete diversity of citizenship between Plaintiffs and the

Defendant.

           9.       Plaintiffs are individuals and citizens of the State of Florida.




1
    See Exhibit A-1, State Court Record, including Plaintiffs' Original Complaint.
2
    Exhibit A-2.
                                                            2
  Case 8:19-cv-01506-EAK-JSS Document 1 Filed 06/21/19 Page 3 of 8 PageID 3




       10.     Defendant is incorporated under the laws of the State of Delaware and its principal

place of business is located at 750 Third Avenue, Suite 2400, New York, NY 10017. Accordingly,

Defendant is a citizen of Delaware and New York for purposes of diversity of citizenship. See 28

U.S.C. § 1332(c)(1).

       11.     No change of citizenship has occurred since commencement of the State Court

Lawsuit. Accordingly, diversity of citizenship exists among the proper parties.

                                 V. FEDERAL QUESTION

       12.     Removal is proper over any action that could have originally been filed in federal

court. See 28 U.S.C. § 1441.

       13.     Federal subject-matter jurisdiction exists when a claim arises under federal law. See

28 U.S.C. § 1331 ("district courts shall have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.").

       14.     Plaintiffs' Complaint consists of only one claim for relief, a violation of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et. seq.

       15.     15 U.S.C. § 2310 provides an independent basis for removal jurisdiction.

       16.     Specifically, 15 U.S.C. § 2310(d)(1)(B) states that a consumer who is damaged by

a violation of the Magnuson-Moss Warranty Act, or under a written warranty, implied warranty,

or service contract, may bring suit for damages and other legal and equitable relief in an

appropriate district court of the United States.

       17.     15 U.S.C. § 2310(d)(1)(B) states that a suit brought under § 2310(d)(1)(B) must

contain an amount in controversy of at least $50,000.



                                                   3
  Case 8:19-cv-01506-EAK-JSS Document 1 Filed 06/21/19 Page 4 of 8 PageID 4




                           VI. AMOUNT IN CONTROVERSY

       18.     Defendant would show that the minimum jurisdictional limits of this Court have

also been met because the amount in controversy exceeds $75,000. In the present case, Plaintiffs'

Complaint does not demand a specific amount of monetary damages. See generally Compl.

Instead, it merely demands damages for the "diminution in value of the vehicle, and incurred and/or

needed costs of repair" and "all incidental and consequential damages incurred." Id at ¶ 35.

       19.     When damages are not specified in a state court complaint, "a removing defendant

must prove by a preponderance of the evidence that the amount in controversy more likely than not

exceeds the ... jurisdictional amount." Roe v. Michelin N.A., Inc., 613 F.3d 1058, 1061 (11th Cir.

2010) [quoting Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1357 (11th Cir. 1996)]. "The

moving party may provide additional evidence, such as business records and affidavits, to satisfy

this burden." Pate v. State Farm Mut. Auto. Ins. Co., 2010 WL 3372195, at *1 (N.D. Fla. Aug. 25,

2010) [citing Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010)].

       20.     "A removing defendant is not required to prove the amount in controversy beyond

all doubt or to banish all uncertainty about it." Pretka, 608 F.3d at 754. 16. A "district court may

rely on its 'judicial experience and common sense' to determine whether a claim satisfies the

amount-in-controversy requirement." Pate, 2010 WL 3372195, at *1 [citing Roe v. Michelin North

American, Inc., 2010 WL 3033802, at *13 (11th Cir. 2010)].

       21.     As evidence of this claim exceeding this Court's jurisdictional limitation of $75,000,

Plaintiffs purchased a new 2017 McLaren 570s for approximately $209,430.00, excluding all

collateral charges such as registration charges, document fees, sales tax, bank charges, finance



                                                 4
     Case 8:19-cv-01506-EAK-JSS Document 1 Filed 06/21/19 Page 5 of 8 PageID 5




charges, and accessories.3 Additionally, on or about April 29, 2019, Plaintiffs sent a correspondence

to Defendant demanding the repurchase of the 2017 McLaren 570s.

           22.     Further, the Plaintiffs have demanded attorney's fees and costs based upon statutory

authorization under the Magnuson-Moss Warranty Act claim. These costs could very well be in excess

of this Court's jurisdictional minimum and should be considered in determining whether the amount in

controversy is satisfied. Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265 (11th Cir. 2000) (holding

that when a statute authorizes the recovery of attorney's fees, a reasonable amount of those fees is

included in the amount in controversy"); Velez v. Crown Life Ins. Co., 599 F.2d 471, 474 (1st Cir.

1979).

           23.     Based on the foregoing, this Court should find the amount in controversy is satisfied

because it exceeds the sum or value of $75,000, exclusive of interests and costs. 28 U.S.C.

§ 1332(a)(1).

           24.     Alternatively, this Court should find that it has original jurisdiction pursuant to 15

U.S.C. §§ 2310(d)(1) and 2310(d)(3) because the State Court Lawsuit is a breach of warranty

action involving an amount in controversy of at least $50,000.00.

                                               VI. VENUE

           25.     Venue lies in the Middle District of Florida, Tampa Division, pursuant to 28 U.S.C.

§§ 1441(a) and 1446(a) because Plaintiffs filed the State Court Lawsuit in this judicial district and

division.




3
    See Exhibit A-3.
                                                     5
  Case 8:19-cv-01506-EAK-JSS Document 1 Filed 06/21/19 Page 6 of 8 PageID 6




                         VII. NOTICE AND CONSENT TO REMOVAL

        26.     McLaren will file with the clerk of the state court, and will serve upon Plaintiffs'

counsel, a notice of the filing of this Notice of Removal.

        27.     No Consent to Removal is necessary as McLaren is the only named defendant in

this lawsuit.

                                VIII. STATE COURT PLEADINGS

        28.     Copies of all state court pleadings and orders are attached to this Notice of

Removal.

                           IX. EXHIBITS TO NOTICE OF REMOVAL

        29.     The following documents are attached to this Notice as corresponding numbered

exhibits in compliance with Local Rule 4.02(b):

                A.     Exhibit A-1 - Pleadings asserting causes of action, e.g., petitions,

counterclaims, cross actions, third-party actions, interventions and all answers to such pleadings,

including Plaintiffs' Original Complaint filed June 4, 2019, with accompanying exhibits;

                B.     Exhibit A-2 - Service of Process Confirmation for service on Defendant

McLaren Automotive, Inc.;

                C.     Exhibit A-3 - Copy of Purchase Contract.

                                       X. CONCLUSION

        WHEREFORE, Defendant McLaren Automotive, Inc., pursuant to the statutes cited herein

and in conformity with the requirements set forth in 28 U.S.C. § 1446, removes this action from

the Sarasota County Circuit Court, Florida, to this Court.

        Dated: June 21, 2019.

                                                  6
Case 8:19-cv-01506-EAK-JSS Document 1 Filed 06/21/19 Page 7 of 8 PageID 7




                           Respectfully submitted,

                           /s/ Melissa Fletcher Allaman
                           Melissa Fletcher Allaman
                           Florida Bar No. 0229229
                           E-Mail: melissa.allaman@nelsonmullins.com
                           Trial Attorney
                           Nelson Mullins Broad & Cassel
                           215 S. Monroe St. / Suite 400
                           Tallahassee, FL 32301
                           Telephone: 850.907.2504
                           Facsimile: 850.907.2553

                           Attorney for Defendant McLaren Automotive, Inc.




                                     7
  Case 8:19-cv-01506-EAK-JSS Document 1 Filed 06/21/19 Page 8 of 8 PageID 8




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 21, 2019, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system. I further certify that I mailed the foregoing

document and the notice of electronic filing by first-class mail to the following non-CM-ECF

participants:

       Kevin Carey
       Emily Mallor
       Brent Wikgren
       Mohamed Somji
       Krohn & Moss, Ltd.
       10 N. Dearborn Street, 3rd Floor
       Chicago, IL 60602
       (312) 578-9428



                                    /s/ Melissa Fletcher Allaman
                                    Melissa Fletcher Allaman
                                    Florida Bar No. 0229229
                                    Nelson Mullins Broad & Cassel
                                    215 S. Monroe St. / Suite 400
                                    Tallahassee, FL 32301
                                    Telephone: 850.907.2504
                                    Facsimile: 850.907.2553
                                    E-Mail: melissa.allaman@nelsonmullins.com

                                    Attorney for Defendant McLaren Automotive, Inc.




                                             8
